DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-24 and 30-31) and amino acid sequences of an antibody: SEQ ID Nos: 1, 2, 6, 9, 29 and 32 in the reply filed on 11/23/2020 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-28, 30-32, 35-36, 38, 40, 45 and 48 are pending.
Claims 25-28, 32,35-36, 38, 40, 45 and 48 are withdrawn for being drawn to non-elected inventions (i.e., Groups II-VIII) and claims 6 and 9-11 are withdrawn from non-elected sequences.
Claims 1-5, 7-8, 12-24 and 30-31 are being examined to the extent they read on the elected invention.
Information Disclosure Statement
The Information Disclosure Statement filed on 9/30/2020 has been considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12-24 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal et al. (IDS, WO 2016/164637).
The instantly claimed invention is broadly drawn to an antibody that binds to a sortilin protein wherein the antibody comprises a heavy chain variable region and a light chain variable region, wherein the heavy chain variable region comprises an HVR-H1 of SEQ ID NO: 1, an HVR-H2 of SEQ ID NO:2,  an HVR-H3 of SEQ ID NO: 5, and the light chain comprises an HVR-L1 of SEQ ID NO: 8, an HVR-L2 of SEQ ID NO: 29 and an HVR-L3 of SEQ ID NO: 32, wherein the antibody comprises the heavy chain variable region of amino acid sequence of SEQ ID NO: 56 and the light chain variable region of amino acid sequence of SEQ ID NO: 79, wherein the antibody is of the IgG class and has an IgG1, IgG2, IgG3 or IgG4 isotype, wherein the antibody is an IgG1 or IgG2 isotype and the Fc region comprises an amino acid substitution at position P331S, wherein IgG1 isotype comprises the Fc having substitutions at positions L234A, L235A and P331S, wherein the sortilin protein is a human sortilin, wherein the human sortilin comprises the amino acid sequence of SEQ ID NO: 81, wherein the antibody is bispecific and recognizes a first antigen and a second antigen, wherein the first antigen is sortilin and the second antigen is an antigen that facilitates transport and the second transport is selected from the group consisting of RT, HIR, IFGR, LPR-1, LPR-2, ..and ANG1005, wherein the antibody is an antibody fragment, wherein the antibody fragment is an Fab, Fab’, or scFv.
 Rosenthal et al. teach an antibody that specifically binds to human sortilin protein (see abstract), wherein said antibody comprises a heavy chain variable region and a light chain variable region, wherein the antibody comprises the heavy chain 
RESULT 1 for SEQ ID NO: 56
BDH51828
ID   BDH51828 standard; protein; 122 AA.
XX
AC   BDH51828;
XX
DT   01-DEC-2016  (first entry)
XX
DE   Anti-SORT monoclonal antibody heavy chain variable region, SEQ ID 431.
XX
KW   100 kDa NT receptor; GP95 protein; NT-3 protein; NTR-3 protein; PGRN-R;
KW   SORT protein; SORT1 protein; age related macular degeneration;
KW   alzheimers disease; antibody production; antibody therapy;

KW   dementia; encephalomyelitis; expression; frontotemporal dementia;
KW   glycoprotein 95; growth-disorder-gen.; injury; motor neurone disease;
KW   neuritis; neuroprotective; neurotensin receptor 3; nootropic;
KW   ophthalmological; parkinsons disease; progranulin receptor;
KW   progressive supranuclear palsy; prophylactic to disease;
KW   retinal degeneration; retinal dystrophy; seizure disorder; sortilin 1;
KW   spinal cord injury; stroke; therapeutic; traumatic brain injury;
KW   type I membrane receptor; vascular dementia; vasotropic; vulnerary;
KW   wound healing.
XX
OS   Unidentified.
XX
CC PN   WO2016164637-A1.
XX
CC PD   13-OCT-2016.
XX
CC PF   07-APR-2016; 2016WO-US026519.
XX
PR   07-APR-2015; 2015US-0144270P.
XX
CC PA   (ALEC-) ALECTOR LLC.
XX
CC PI   Rosenthal A,  Schwabe T,  Kurnellas M;
XX
DR   WPI; 2016-64043F/75.
XX
CC PT   New anti-Sortilin antibody, useful for preventing, reducing risk, or 
CC PT   treating a disease, e.g. Alzheimer's disease, glaucoma, and arthritis.
XX
CC PS   Claim 41; SEQ ID NO 431; 332pp; English.
XX
CC   The present invention relates to a novel anti-Sortilin (SORT) antibody, 
CC   useful for preventing, reducing risk or treating a disease. Sortilin is 
CC   also known as sortilin 1, sort1, 100 kDa NT receptor, glycoprotein 95 
CC   (GP95), progranulin receptor (PGRN-R) and neurotensin receptor 3 (NT-3 or
CC   NTR-3) and it encodes a type I membrane receptor. The invention further 
CC   relates to: (1) an isolated nucleic acid comprising a nucleic acid 
CC   sequence encoding the anti-Sortilin antibody; (2) a vector comprising the
CC   nucleic acid; (3) an isolated host cell comprising the vector; (4) a 
CC   method for producing an anti-Sortilin antibody; (5) a method for 
CC   increasing progranulin levels in an individual by administering an anti-
CC   Sortilin antibody; (6) a method for increasing extracellular levels of 
CC   progranulin from cells by contacting the cells with an anti-Sortilin 
CC   antibody; (7) a method for decreasing cellular levels of Sortilin in an 
CC   individual by administering an anti-Sortilin antibody; (8) a method for 
CC   decreasing cellular levels of Sortilin of cells by contacting the cells 
CC   with an anti-Sortilin antibody; (9) a method for preventing, reducing 
CC   risk or treating an individual having a disease, disorder or injury; (10)
CC   a method for inhibiting neuroinflammation, axonopathy characterized by 
CC   short axonal outgrowth and aberrant branching, microglial activation and 
CC   inflammatory response by administering the anti-Sortilin antibody; (11) a

CC   proteins by administering to the individual the anti-Sortilin antibody; 
CC   and (12) a method for decreasing an expression of pro-inflammatory 
CC   mediators by administering to the individual the anti-Sortilin antibody. 
CC   The disease, disorder or injury includes frontotemporal dementia, 
CC   progressive supranuclear palsy, Alzheimer's disease, vascular dementia, 
CC   seizures, retinal dystrophy, amyotrophic lateral sclerosis, traumatic 
CC   brain injury, spinal cord injury, dementia, stroke, Parkinson's disease, 
CC   acute disseminated encephalomyelitis, retinal degeneration, age related 
CC   macular degeneration. The present sequence represents a heavy chain 
CC   variable region of an anti-SORT monoclonal antibody, which is useful for 
CC   preventing, reducing risk or treating the above-mentioned diseases.
XX
SQ   Sequence 122 AA;

  Query Match             100.0%;  Score 647;  DB 23;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQESGPGLVKPSETLSLTCAVSGYSISSGYYWGWIRQPPGKGLEWIGTIYHSGSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQESGPGLVKPSETLSLTCAVSGYSISSGYYWGWIRQPPGKGLEWIGTIYHSGSTYY 60

Qy         61 NPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARQGSIKQGYYGMDVWGQGTTVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARQGSIKQGYYGMDVWGQGTTVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122


RESULT 1 For SEQ ID NO: 79
BDH51827
ID   BDH51827 standard; protein; 112 AA.
XX
AC   BDH51827;
XX
DT   01-DEC-2016  (first entry)
XX
DE   Anti-SORT monoclonal antibody light chain variable region, SEQ ID 430.
XX
KW   100 kDa NT receptor; GP95 protein; NT-3 protein; NTR-3 protein; PGRN-R;
KW   SORT protein; SORT1 protein; age related macular degeneration;
KW   alzheimers disease; antibody production; antibody therapy;
KW   anticonvulsant; antiinflammatory; antiparkinsonian; cerebroprotective;
KW   dementia; encephalomyelitis; expression; frontotemporal dementia;
KW   glycoprotein 95; growth-disorder-gen.; injury; motor neurone disease;
KW   neuritis; neuroprotective; neurotensin receptor 3; nootropic;
KW   ophthalmological; parkinsons disease; progranulin receptor;
KW   progressive supranuclear palsy; prophylactic to disease;
KW   retinal degeneration; retinal dystrophy; seizure disorder; sortilin 1;

KW   type I membrane receptor; vascular dementia; vasotropic; vulnerary;
KW   wound healing.
XX
OS   Unidentified.
XX
CC PN   WO2016164637-A1.
XX
CC PD   13-OCT-2016.
XX
CC PF   07-APR-2016; 2016WO-US026519.
XX
PR   07-APR-2015; 2015US-0144270P.
XX
CC PA   (ALEC-) ALECTOR LLC.
XX
CC PI   Rosenthal A,  Schwabe T,  Kurnellas M;
XX
DR   WPI; 2016-64043F/75.
XX
CC PT   New anti-Sortilin antibody, useful for preventing, reducing risk, or 
CC PT   treating a disease, e.g. Alzheimer's disease, glaucoma, and arthritis.
XX
CC PS   Claim 41; SEQ ID NO 430; 332pp; English.
XX
CC   The present invention relates to a novel anti-Sortilin (SORT) antibody, 
CC   useful for preventing, reducing risk or treating a disease. Sortilin is 
CC   also known as sortilin 1, sort1, 100 kDa NT receptor, glycoprotein 95 
CC   (GP95), progranulin receptor (PGRN-R) and neurotensin receptor 3 (NT-3 or
CC   NTR-3) and it encodes a type I membrane receptor. The invention further 
CC   relates to: (1) an isolated nucleic acid comprising a nucleic acid 
CC   sequence encoding the anti-Sortilin antibody; (2) a vector comprising the
CC   nucleic acid; (3) an isolated host cell comprising the vector; (4) a 
CC   method for producing an anti-Sortilin antibody; (5) a method for 
CC   increasing progranulin levels in an individual by administering an anti-
CC   Sortilin antibody; (6) a method for increasing extracellular levels of 
CC   progranulin from cells by contacting the cells with an anti-Sortilin 
CC   antibody; (7) a method for decreasing cellular levels of Sortilin in an 
CC   individual by administering an anti-Sortilin antibody; (8) a method for 
CC   decreasing cellular levels of Sortilin of cells by contacting the cells 
CC   with an anti-Sortilin antibody; (9) a method for preventing, reducing 
CC   risk or treating an individual having a disease, disorder or injury; (10)
CC   a method for inhibiting neuroinflammation, axonopathy characterized by 
CC   short axonal outgrowth and aberrant branching, microglial activation and 
CC   inflammatory response by administering the anti-Sortilin antibody; (11) a
CC   method for promoting wound healing, autophagy and clearance of aggregate 
CC   proteins by administering to the individual the anti-Sortilin antibody; 
CC   and (12) a method for decreasing an expression of pro-inflammatory 
CC   mediators by administering to the individual the anti-Sortilin antibody. 
CC   The disease, disorder or injury includes frontotemporal dementia, 
CC   progressive supranuclear palsy, Alzheimer's disease, vascular dementia, 
CC   seizures, retinal dystrophy, amyotrophic lateral sclerosis, traumatic 

CC   acute disseminated encephalomyelitis, retinal degeneration, age related 
CC   macular degeneration. The present sequence represents a light chain 
CC   variable region of an anti-SORT monoclonal antibody, which is useful for 
CC   preventing, reducing risk or treating the above-mentioned diseases.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 587;  DB 23;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLHSNGYNYLDWYLQKPGQSPQLLIYLGSNRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLHSNGYNYLDWYLQKPGQSPQLLIYLGSNRA 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCMQQQETPLTFGGGTKVEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCMQQQETPLTFGGGTKVEIK 112

Conclusion
No claim is allowed.
An antibody comprising a heavy chain variable region having HVR-H1-3 comprising amino acid sequences of SEQ ID Nos:1,2,6 and a light chain variable region having HVR-L1-3 comprising amino acid sequences of SEQ 9,29,32 is free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646